DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-8, 10-14, 16-20, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melichar (US 20080007224 A1), Okada (US 20030117143 A1), and Chern et al. (US 20040070371 A1)[hereinafter “Chern”].
Regarding Claims 1, 7, 13, and 19, Melichar discloses an electronic processing system (and corresponding method), comprising: a processor (substrate and logic); memory (computer readable medium) communicatively coupled to the processor Paragraph [0021] – “As used herein, the term module or device refers to an application specific integrated circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group) and memory that execute one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality.”Paragraph [0024] – “Referring now to FIG. 2, some elements of the battery control modules 30 are shown. The battery control modules 30 include a voltage and/or current measuring module 60 that measures battery voltage and/or current of the battery subpack 12 and/or one or more individual batteries 20 in the battery subpack 12. A battery temperature sensing module 62 measures temperature at at least one location within battery subpack 12. A battery state of charge (SOC) module 64 periodically determines the SOC of the batteries 20 in the battery subpacks 12. SOC module 64 may employ a lookup table 66, formulas and/or other methods to determine the SOC.”];
a battery coupled to the processor and the memory to provide power to at least the processor and the memory [Paragraph [0024] – “Referring now to FIG. 2, some elements of the battery control modules 30 are shown. The battery control modules 30 include a voltage and/or current measuring module 60 that measures battery voltage and/or current of the battery subpack 12 and/or one or more individual batteries 20 in the battery subpack 12.”]; and
logic communicatively coupled to the battery [Figs. 1 and 2 – battery control modules 30] to:
determine history information for the battery, predict a peak power capacity of the battery based on the history information [See Fig. 4.Paragraph [0025] – “A power limit module 68 predicts a maximum current limit I.sub.LIM, battery voltage limit V.sub.LIM, and/or power limit P.sub.LIM for the battery subpack 12 and/or one or more batteries 20 in the battery subpack 12, as will be described further below.”Paragraph [0032] – “Control proceeds from block 416 to block 418 and determines a predicted battery power limit P.sub.LIM based on the equation: P.sub.LIM=I.sub.LIMV.sub.LIM”], and
set a peak power parameter based on the predicted peak power capacity [Paragraph [0032] – “Control then proceeds to block 420 and communicates P.sub.LIM and/or I.sub.LIM values to the master control module 40. It should be appreciated that the values of P.sub.LIM and I.sub.LIM correspond to the selected battery voltage limit V.sub.LIM. Method 400 can therefore be used to maintain values of P.sub.LIM and I.sub.LIM for corresponding values of V.sub.min and V.sub.max.”], but fails to discuss doing so also based on an integration of measured power over a period of time.
However, Okada discloses the integration of measured battery power over time to determine the capacity of a battery [Abstract – “The method of computing remaining battery capacity computes battery discharge capacity from the integrated value of the product of discharge current and voltage to find remaining battery capacity via energy (integrated power).Paragraph [0004] – “To compute remaining battery capacity based on integrated power or energy, discharge capacity calculated from integrated power is subtracted from the full-charge state, or integrated power discharge capacity is subtracted from charge capacity.”].  It would have been obvious to perform such a step in determining the LIM because doing so would have allowed for the contemplation of the effect of remaining battery capacity on discharge capacity, which one having ordinary skill in the art would have understood to effect a battery’s power output ability.
Melichar also fails to disclose that the peak power parameter is to set a maximum power usage for a component that is to be powered by the battery.  However, Chern discloses controlling processor speed to limit processor power consumption in response to a decreasing power capability (i.e., “set a maximum power usage for a component”) in order to prevent the potential of the battery to fail to provide a sufficient operating voltage [See Paragraphs [0020]-[0021]].  It would have been obvious to apply the teachings of Melichar to its processor in such a manner in order to ensure sustained operation of the processor.

Regarding Claims 2, 8, 14, and 20, Melichar discloses that the logic is further to: determine one or more of prior direct current loading information and prior voltage information for the battery as part of the history information [Fig. 4, steps 412 and 414], wherein the peak power capacity is to correspond to a maximum power that the battery is to output for a duration of time before a voltage output of the battery is to drop below a minimum allowable level above zero [Paragraph [0033] – “The master control module 40 can use the P.sub.LIM and/or I.sub.LIM values to take appropriate action before the battery voltage V violates the selected battery voltage limit V.sub.LIM.”].
Melichar fails to disclose that the component is the processor.  However, Chern discloses controlling processor speed to limit processor power consumption in response to a decreasing power capability in order to prevent the potential of the battery to fail to provide a sufficient operating voltage [See Paragraphs [0020]-[0021]].  It would have 

Regarding Claims 4, 10, 16, and 22, although Melichar discloses that power is measured in Watts [See Fig. 5, left x-axis], Melichar fails to disclose that the logic is further to: set the peak power parameter based on a subtraction operation based on a resting peak power value and the integration of the measured current over the time window.  However, Okada discloses the calculation of battery discharge capacity in such a manner [Abstract – “The method of computing remaining battery capacity computes battery discharge capacity from the integrated value of the product of discharge current and voltage to find remaining battery capacity via energy (integrated power).Paragraph [0004] – “To compute remaining battery capacity based on integrated power or energy, discharge capacity calculated from integrated power is subtracted from the full-charge state, or integrated power discharge capacity is subtracted from charge capacity.”].  It would have been obvious to perform such a step in determining the maximum power PLIM because doing so would have allowed for the contemplation of the effect of remaining battery capacity on discharge capacity.

Regarding Claims 5, 11, 17, and 23, Melichar discloses that the logic is further to: calculate a voltage of a voltage droop based on measured impedance of the battery, an open circuit voltage of the battery, a direct-current impedance of the battery and the system, a first current of the battery during a power spike, and a second current of the See Paragraph [0026], Fig. 3, and steps 414 and 416 of Fig. 4.  Paragraph [0026] discloses that the measured current is evaluated over time and would naturally read on the recited current conditions through ordinary battery use, see Fig. 5.]; and set the peak power parameter based on the voltage of the voltage droop [Step 420 of Fig. 4.].

Regarding Claims 6, 12, 18, and 24, Melichar discloses that predict a greater peak power capacity based on history information which indicates the battery has been resting as compared to history information which indicates that the battery has been loaded [Vavg would have a lower value in the situation where the battery is rested as opposed to being loaded because it is well-known that battery voltage drops as battery SOC drops due to a battery being loaded (the Examiner takes Official Notice of this fact; see Richard Perez, Lead Acid Battery State of Charge vs. voltage, Home Power 36, 1993).  Lower values of Vavg would result in higher values for ILIM in step 414 and thus higher values of PLIM in step 418.].

	Claims 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melichar (US 20080007224 A1), Okada (US 20030117143 A1), Chern et al. (US 20040070371 A1)[hereinafter “Chern”], and Frisch et al. (US 20110148363 A1)[hereinafter “Frisch”].
	Regarding Claims 25-28, Melichar discloses setting the peak power parameter based on a minimum voltage of the system [Paragraph [0032] – “Control then proceeds to block 420 and communicates P.sub.LIM and/or I.sub.LIM values to the master control module 40. It should be appreciated that the values of P.sub.LIM and I.sub.LIM correspond to the selected battery voltage limit V.sub.LIM. Method 400 can therefore be used to maintain values of P.sub.LIM and I.sub.LIM for corresponding values of V.sub.min and V.sub.max.”], but fails to disclose that the voltage and current measurements are a measured filtered voltage of the system and a measured filtered current of the battery.
	However, Frisch discloses the use of a low-pass filter on voltage and current measurements [Paragraph [0020]].  It would have been obvious to use such a filter on these measurements to reduce the effects of high-frequency noise.

Response to Arguments
Applicant argues:
	The prior art references of record fail to disclose the amended claimed subject matter.
Examiner’s Response:
	The Examiner agrees.  New grounds for rejection are presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on (571) 272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865